                                           EXHIBIT A

       Louise F. Fitzgerald, pursuant to Fed. R. Civ. P.30(b)(2), shall produce the following

documents and things at the deposition:

                                          DEFINITIONS

       1.       The terms “Plaintiff” refers to Plaintiff EEOC, or the other persons acting on their

behalf, and Intervenor Melinda Huerta, or the other persons acting on her behalf.

       2.       The term “Defendant” refers to Defendant New Prime Inc., its agents, employees

or other persons acting on its behalf.

       3.       “Document” or “documents” means any written, typed, printed, recorded or graphic

matter, however produced or reproduced, of any type or description, regardless of origin or

location, including without limitation all correspondence, records, tables, charts, analyses, graphs,

schedules, reports, memoranda, notes, lists, calendar and diary entries, letter (sent or received),

telegrams, telexes, facsimiles, message (including, but not limited to reports of telephone

conversations and conferences), studies, books, periodicals, magazines, booklets, circulars,

bulletins, instructions, papers, files, minutes, other communications (including but not limited to,

inter and intra office communications), questionnaires, contracts, memoranda or agreements,

assignments, licenses, ledgers, books of account, orders, invoices, statements bills, checks,

vouchers, notebooks, receipts, acknowledgments, data processing cards, computer generated

matter, photographs, photographic negatives, phonograph records, tape recordings, wire

recordings, “E-Mail” or other electronically stored information, other mechanical recordings,

transcripts or logs of any such recordings, all other data compilations from which information can

be obtained, or translated if necessary, and any other tangible things of similar nature.




            Case 6:18-cv-03177-RK Document 80-1 Filed 08/07/19 Page 1 of 2
        The term “Document” as defined herein, and requested herein, shall be construed to

specifically include all electronic information and data maintained on computers, hard drives,

discs, networks and/or shared drives. Any electronic documents or data produced pursuant to these

requests shall be produced with all directory structures in the same form as the records were

maintained.

DOCUMENTS REQUESTED

        1.       All data, exhibits and other documents that Louise F. Fitzgerald used or relied upon

to form, summarize or support her opinion.

        2.       All documents relied upon by Louise F. Fitzgerald in preparing her report.

        3.       Louise F. Fitzgerald’s current curriculum vitae.

        4.       All publications authored by Louise F. Fitzgerald in the past ten years.

        5.       A list of all other cases in which, during the previous four years, Louise F.

Fitzgerald testified as an expert at trial or by deposition.

        6.       Documents evidencing the compensation to be paid to Louise F. Fitzgerald for her

study and testimony in this case.

        7.       All documents, including correspondence, notes or memoranda, that contain

information, facts or data provided to Louise F. Fitzgerald, which were considered by her in

forming her opinions.

        8.       All documents, including correspondence, notes or memoranda, that contain any

assumptions provided to Louise F. Fitzgerald, which were considered by her in forming her

opinions.

        9.       All documents prepared by Louise F. Fitzgerald that were utilized by Louise F.

Fitzgerald in forming her opinions or in preparing her report.




             Case 6:18-cv-03177-RK Document 80-1 Filed 08/07/19 Page 2 of 2
